Citation Nr: 9907281	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-01 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1981 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A Notice of Disagreement was received 
in December 1997, and a Statement of the Case was issued that 
same month  A substantive appeal was received in January 
1998.  The veteran testified at a personal hearing at the RO 
in August 1998. 


FINDINGS OF FACT

1.  There is no medical evidence of a link between the 
veteran's current low back disorder and his period of active 
military service. 

2.  There is no medical evidence of a link between the 
veteran's current right knee disorder and his period of 
active military service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for low back disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for low back disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed entitlement to service connection for 
low back disorder and a right knee disorder.  In order to 
establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1131.  In 
making a claim for service connection, however, the veteran 
has the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  38 U.S.C.A. § 5107(a). 

The veteran must satisfy three elements for his claims for 
service connection to be well-grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997); Caluza v. Brown, 7 Vet.App. 498, 
506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well-grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well-grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Looking to the evidence, the first requirement of a well-
grounded claim has been met for both low back and right knee 
disabilities.  That is, the record includes medical diagnoses 
of current disabilities.  Specifically, VA examination in 
February 1997 resulted in diagnoses of sprain/strain of the 
right knee and residuals of previous L5-S1 diskectomy and 
right L5 hemilaminectomy.  As to the second requirement, 
incurrence during service, the veteran's statements and 
testimony are accepted as competent for this purpose.  In 
fact, his assertions as to the inservice low back and right 
knee problems are supported by service medical records 
documenting right knee complaints in July 1981 and low back 
complaints in November 1982.  

However, after reviewing the evidence of record, the Board is 
unable to find any medical evidence showing a link or nexus 
between the currently diagnosed disorders of the low back and 
right knee and the low back and right knee injuries during 
service.  As noted, service medical records do document 
complaints of right knee pain in July 1981 with assessments 
of chondromalacia and right lateral collateral ligament 
strain.  Further, service medical records show treatment in 
November 1982 for low back pain associated with a parachute 
incident.  The assessment was low back strain.  However, both 
the July 1981 right knee injury and the November 1982 low 
back injury appear to have been acute in nature and resolved 
without leaving any residual disability as supported by the 
fact that service medical records for the remainder of the 
veteran's service until his discharge in March 1985 are 
silent for pertinent complaints or treatment.  Moreover, 
there is no medical evidence of right knee and/or low back 
problems for several years after service.  It appears that 
the veteran was treated for low back pain in March 1989 
related to a work-related accident.  There is also evidence 
that he was seen in March 1989 by R. Randall Schaffer, M.D. 
for lumbosacral strain.  There is no medical evidence of 
right knee problems after service until the 1997 VA 
examination.  

The veteran clearly injured low back and right knee during 
service.  However, there is no medical evidence linking the 
inservice injuries to the diagnoses of current low back and 
right knee disorders.  The veteran has testified as to his 
belief that there is a causal relationship, and his wife has 
submitted a statement attesting to her knowledge of pertinent 
problems since service.  However, the Board notes that where 
the issue is one of medical causation, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1991).  Since the record does not 
indicate that either the veteran or his wife possesses the 
medical training and expertise necessary to render opinions 
as to medical causation, their lay statements alone cannot 
serve as a sufficient predicate upon which to find the claims 
for service connection to be well-grounded.  See Heuer v. 
Brown, 7 Vet.App. 379, 384 (1995).

Finally, the Board notes that the veteran has referred to the 
fact that he received treatment from a private physician (a 
Dr. Kelso) in 1986 and again in 1989 for his low back pain.  
The Board hereby informs the veteran that what is necessary 
to well-ground his claim is medical evidence showing a link 
between the inservice injuries and his current disorders.  To 
the extent that any pertinent evidence from Dr. Kelso may 
serve to show such a link, the veteran and his representative 
are hereby informed of the potential significance of 
submitting such evidence in support of his claim(s).  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


- 5 -


- 6 -


